Patent Office (“PTO”) during prosecution of the ’844 patent, whereby Williams knew, but failed

to disclose to the PTO, that



             . Moreover, in opposition to BASF’s Petition for Inter Partes Review (“IPR”)

before the Patent Trial and Appeal Board (“PTAB”), Ingevity and its counsel, Brian Buroker of

Gibson, Dunn & Crutcher LLP, submitted a response on February 14, 2019—the same date on

which BASF filed its First Amended Answer and Counterclaims—that repeated the

misrepresentation of the state of the art as of the ’844 patent’s priority date, November 21, 2001.

       As set forth more fully in the Brief in Support filed herewith, BASF has acted to amend

as soon as practicable after receipt of              recent productions on May 6, 2019, May 28,

2019, and June 6, 2019. Furthermore, BASF sought consent from Ingevity’s counsel, and

provided a copy of the Second Amended Answer and Counterclaims to opposing counsel, but

Ingevity’s counsel denied consent on July 19, 2019.




                                                 2
                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Anthony D. Raucci
OF COUNSEL:                            Rodger D. Smith II (#3778)
                                       Anthony D. Raucci (#5948)
Thomas J. Friel, Jr.                   1201 North Market Street
KING & SPALDING LLP                    P.O. Box 1347
601 California Street, Suite 100       Wilmington, DE 19899
Palo Alto, CA 94304                    (302) 658-9200
(650) 422-6700                         rsmith@mnat.com
                                       araucci@mnat.com
James P. Brogan
Brian Eutermoser                       Attorneys for Defendant BASF Corporation
Angela Tarasi
Kevin Lake
Mikaela Stone
KING & SPALDING LLP
1515 Wynkoop Street, Suite 800
Denver, CO 80202
(720) 535-2300

Bobby R. Burchfield
Norman Armstrong, Jr.
Christopher C. Yook
KING & SPALDING LLP
1700 Pennsylvania Avenue NW
Washington, DC 20006
(202) 737-0500

July 23, 2019




                                   3
                    CERTIFICATION PURSUANT TO D. DEL. LR 7.1.1

       Counsel for Defendant BASF Corporation certifies that the parties have satisfied their

meet-and-confer obligations pursuant to D. Del. LR 7.1.1 in connection with this Motion. On

July 10, 2019, counsel for Defendant provided an unredacted copy of the Second Amended

Answer and Counterclaims to counsel for Plaintiffs and requested a response as to whether

Plaintiffs consented to the relief requested by Defendant in this Motion.

       On the afternoon of July 18, 2019, counsel for Defendant sent counsel for Plaintiffs a

follow-up email, requesting a response as to whether Plaintiffs consented to Defendant’s motion

for leave to amend. Counsel for Plaintiffs responded on July 19, 2019, indicating that Plaintiffs

will oppose this Motion.




                                                  /s/ Anthony D. Raucci
                                                  Anthony D. Raucci (#5948)
                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

INGEVITY CORPORATION and                          )
INGEVITY SOUTH CAROLINA, LLC,                     )
                                                  )
                       Plaintiffs,                )   C.A. No. 18-1391 (RGA)
                                                  )
         v.                                       )
                                                  )
BASF CORPORATION,                                 )
                                                  )
                       Defendant.                 )

      [PROPOSED] ORDER GRANTING DEFENDANT BASF CORPORATION’S
        MOTION FOR LEAVE TO AMEND ITS FIRST AMENDED ANSWER,
             AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

         Before the Court is Defendant BASF Corporation’s Motion for Leave to Amend its First

Amended Answer, Affirmative Defenses, and Counterclaims. The Court, having considered

Defendant’s Motion, the parties’ briefing, and the relevant authorities, finds that Defendant’s

Motion should be GRANTED.


         IT IS SO ORDERED



Dated:
                                                THE HONORABLE RICHARD G. ANDREWS
                                                UNITED STATES DISTRICT JUDGE
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on July 23,

2019, upon the following in the manner indicated:

John W. Shaw, Esquire                                                 VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
Nathan R. Hoeschen, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs

Jeffrey T. Thomas, Esquire                                            VIA ELECTRONIC MAIL
Taylor W. King, Esquire
Rustin K. Mangum, Esquire
Spencer W. Ririe, Esquire
Eric T. Syu, Esquire
GIBSON DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, CA 92612
Attorneys for Plaintiffs

Brian M. Buroker, Esquire                                             VIA ELECTRONIC MAIL
GIBSON DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036
Attorneys for Plaintiffs



                                                    /s/ Anthony D. Raucci

                                                    Anthony D. Raucci (#5948)
